                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

 MICHAEL NORWOOD,
                                                              Civil Action No. 18-874 (RBK)
                  Petitioner,

           v.
                                                                OPINION AND ORDER
 D.K. WILLIAMS,

                  Respondent.

          Before the Court are Petitioner’s motion to lift the stay and for an answer, (ECF No. 16),

and motion to amend the petition, (ECF No. 12). In an earlier Order, the Court stayed this matter

pending the resolution of restitution related motions in Petitioner’s criminal case, Crim. No. 96-

232. Petitioner raised identical restitution related claims in both his criminal case and the instant

matter.

          This Court recently resolved the motions in Petitioner’s criminal case. Consequently, the

Court will lift the stay and order Petitioner to show cause as to why the Court should not dismiss

the Petition for substantially the same reasons set forth in the Court’s earlier Opinion, in

Petitioner’s criminal case. (Crim. No. 96-232, ECF Nos. 234, 235). Additionally, the Court will

direct Respondent to submit supplemental briefing on any jurisdictional arguments he wishes to

pursue, as stated in his earlier letter. (ECF No. 9, at 2).

          Turning then to Petitioner’s motion to amend, Petitioner seeks to amend his Petition to add

claims that challenge his sentence. He contends that this Court improperly sentenced him under

the Armed Career Criminal Act, in light of recent Supreme Court cases. Petitioner alleges that he

can bring such claims through the savings clause and 28 U.S.C. § 2241. In contrast, the instant
Petition raises only restitution related claims and does not challenge the fact or duration of his

confinement.1 (ECF No. 1).

        Generally, under § 2241, a prisoner challenging his confinement must file his petition in

his district of confinement. Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004). “Under the statute’s

jurisdiction of confinement rule, district courts may only grant habeas relief against custodians

‘within their respective jurisdictions.’” Bruce v. Warden Lewisburg USP, 868 F.3d 170, 178 (3d

Cir. 2017) (quoting 28 U.S.C § 2241(a)).

        With those principles in mind, Petitioner’s custodian, the person capable of effecting his

release, is the warden of FCI Danbury, who is within the jurisdiction of the District of Connecticut.

See Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 494–95 (1973). Accordingly, this

Court lacks jurisdiction under § 2241 to hear the claims in Petitioner’s motion to amend. As a

result, the Court will deny the motion to amend without prejudice to the filing of a new petition,

in Petitioner’s district of confinement.

        THEREFORE, IT IS on this 9th         day of April 2020,

        ORDERED that Petitioner’s motion to lift the stay and for an answer (ECF No. 16) is

GRANTED IN PART; and it is further

        ORDERED that the stay in this case is LIFTED; and it is further

        ORDERED that Petitioner shall SHOW CAUSE within twenty-one (21) days, as to why

the Court should not dismiss this matter for substantially the same reasons set forth in the Court’s

February 18, 2020, Opinion, in Petitioner’s criminal case (Crim. No. 96-232, ECF Nos. 234, 235);

and it is further




1
 Because the instant Petition challenged only the restitution aspect of his sentence, the United
States District Court for the District of Connecticut transferred the Petition to our District.
                                                  2
        ORDERED that Respondent shall submit supplemental briefing, with regard to his

jurisdictional arguments, or a letter stating that he does not wish to pursue such arguments, within

twenty-one (21) days; and it is further

        ORDERED that Petitioner’s motion to amend the petition (ECF No. 12) is DENIED

WITHOUT PREJUDICE to the filing of a new petition, in Petitioner’s district of confinement; and

it is further

        ORDERED that the Clerk shall serve a copy of this Opinion and Order upon Petitioner by

regular U.S. mail.


                                                     s/Robert B. Kugler
                                                     ROBERT B. KUGLER
                                                     United States District Judge




                                                 3
